Case: 20-40817     Document: 00516459723         Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 6, 2022
                                  No. 20-40817                        Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Flores-Brewster,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-997-3


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Having plead guilty of conspiring to transport illegal aliens, Roberto
   Flores-Brewster contests a sentence enhancement for endangering the aliens
   by carrying them in a secret compartment beneath a tractor-trailer. He also
   contests several special conditions of supervised release included in the
   written judgment. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40817      Document: 00516459723          Page: 2   Date Filed: 09/06/2022




                                    No. 20-40817

                         I. Facts and Proceedings
          In 2019, Roberto Flores-Brewster pleaded guilty of conspiracy to
   transport aliens within the United States. See 8 U.S.C. § 1324(a)(1)(A)(ii),
   1324(a)(1)(A)(v)(II). His PSR calculated a total offense level of 33, including
   a two-level enhancement for intentionally or recklessly creating a substantial
   risk of death or serious bodily injury to another person. See U.S.S.G.
   § 2L1.1(b)(6). The enhancement was based on evidence that, as part of the
   conspiracy, an alien had reported being transported from the Rio Grande
   Valley to San Antonio for four hours in a “small, confined compartment”
   underneath a tractor-trailer with no way to contact the driver. The PSR found
   these circumstances could expose the alien to substantial risk of “death in
   the event of an accident and[/]or asphyxiation should she have been
   abandoned.” The PSR also reported Flores-Brewster’s history of alcohol,
   cocaine, and marijuana use, along with numerous supervised release
   violations based on drug abuse and failure to attend court-ordered drug
   treatment. Finally, an appendix to the PSR listed recommended conditions
   of supervised release.
          Flores-Brewster objected to the two-level enhancement, which the
   district court overruled. After the parties agreed to various changes to the
   PSR’s calculations, which the court accepted, Flores-Brewster’s total
   offense level was 24 and his criminal history category was IV, resulting in a
   guidelines range of 77 to 96 months’ imprisonment. The court sentenced
   Flores-Brewster to 85 months’ imprisonment and a three-year term of
   supervised release.
          As part of the orally pronounced supervised release conditions, the
   court required Flores-Brewster “to comply with the standard conditions
   adopted by the Court,” required him “to participate in drug and alcohol
   treatment,” pronounced several other conditions, and stated that “[a]ll of
   these conditions are as set out in the appendix to the [PSR].” At defense




                                         2
Case: 20-40817      Document: 00516459723           Page: 3     Date Filed: 09/06/2022




                                     No. 20-40817

   counsel’s suggestion, the court also recommended Flores-Brewster for the
   Bureau of Prisons’ drug treatment program. Flores-Brewster did not object
   to the sentence imposed.
          The written judgment included four mandatory and 14 standard
   conditions of supervised release. It also included six “special” conditions:
   (1) participate in (and pay for, if able) an inpatient or outpatient substance-
   abuse treatment program under the probation officer’s supervision; (2) the
   same provision for an alcohol-abuse treatment program; (3) not possess a
   controlled substance without a prescription; (4) submit to (and pay for, if
   able) substance-abuse testing; (5) not use or possess alcohol; and (6) not use
   or possess any psychoactive substances without the probation officer’s prior
   approval.
          Flores-Brewster timely appealed his sentence.
                           II. Standard of Review
          Flores-Brewster challenges the special conditions in his written
   judgment on various grounds. Because Flores-Brewster did not object to any
   of the conditions, our standard of review depends of whether he had notice
   and an opportunity to object. See United States v. Diggles, 957 F.3d 551, 559–
   60 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020). If he did, we review
   for plain error. See United States v. Mejia-Banegas, 32 F.4th 450, 451 (5th Cir.
   2022) (per curiam) (citation omitted). If he did not, we review for abuse of
   discretion. See United States v. Grogan, 977 F.3d 348, 353 (5th Cir. 2020)
   (citations omitted). Flores-Brewster also challenges the two-level sentencing
   enhancement under U.S.S.G. § 2L1.1(b)(6). We review the district court’s
   application of the Sentencing Guidelines de novo and the court’s factual
   findings for clear error. United States v. Landreneau, 967 F.3d 443, 449 (5th
   Cir. 2020) (citation omitted).




                                           3
Case: 20-40817        Document: 00516459723             Page: 4      Date Filed: 09/06/2022




                                         No. 20-40817

                                    III. Discussion
                    A. Delegation of Authority to Probation Officer
           Flores-Brewster challenges the substance-abuse treatment condition
   insofar as it authorizes his probation officer to designate inpatient or
   outpatient treatment. He argues our review of this discretionary condition 1
   should be for abuse of discretion because he lacked opportunity to object. We
   disagree. As the government points out, the district court orally pronounced
   that Flores-Brewster must “participate in drug and alcohol treatment.”
   Moreover, the PSR discussed Flores-Brewster’s history of substance abuse,
   highlighting that he “was ordered to attend drug treatment” while on
   supervised release but “failed to attend[,] resulting in numerous violations.”
   Ample testimony discussed Flores-Brewster’s “serious drug addiction
   problem” and his need for “a lot of help” including placement “get[ting]
   him to a rehab center.” Given his “constant substance abuse,” his attorney
   asked that substance-abuse treatment such as a “rehab facility” be
   “available.” In light of all this, we conclude that “at a minimum” Flores-
   Brewster had an opportunity “to ask for more specificity about the
   [substance-abuse treatment] conditions” orally pronounced by the court.
   United States v. Martinez, 15 F.4th 1179, 1181 (5th Cir. 2021). We therefore
   review for plain error. See United States v. Hernandez, No. 21-40161, 2022
   WL 1224480, at *3 (5th Cir. Apr. 26, 2022) (per curiam).
               Brewster cannot show plain error. To be “plain,” “the legal error
   must be clear or obvious, rather than subject to reasonable dispute.” Puckett
   v. United States, 556 U.S. 129, 135 (2009) (citing United States v. Olano, 507


           1
             A discretionary condition of supervised release—i.e., one not required by 18
   U.S.C. § 3583(d)—must be orally pronounced. See Diggles, 957 F.3d at 559, 563. A
   condition requiring participation in a substance-abuse program falls within this category.
   United States v. Garcia, 983 F.3d 820, 823–24 (5th Cir. 2020); United States v. Gomez, 960
   F.3d 173, 179–80 (5th Cir. 2020).




                                               4
Case: 20-40817      Document: 00516459723           Page: 5    Date Filed: 09/06/2022




                                     No. 20-40817

   U.S. 725, 734 (1993)). Our court’s decisions evaluate a probation officer’s
   delegated authority to determine inpatient or outpatient treatment based in
   part on sentence length. See United States v. Martinez, 987 F.3d 432, 436 (5th
   Cir. 2021) (delegation impermissible under a 10-month sentence); United
   States v. Medel-Guadalupe, 987 F.3d 424, 431 (5th Cir. 2021) (delegation
   permissible under a 10-year sentence); see also United States v. Huerta, 994
   F.3d 711, 716 (5th Cir. 2021) (reconciling cases in part on this basis).
          Brewster’s 85-month sentence falls between the sentences in
   Martinez and Medel-Guadalupe. “[B]ecause we have never passed on the
   significance (if any) of the length of a sentence falling between those in
   Martinez and Medel-Guadalupe, this matter remains subject to ‘reasonable
   debate’ and a lack of ‘clear or obvious’ error is a given.” United States v.
   Aguilar-Cerda, 27 F.4th 1093, 1096 (5th Cir. 2022) (quoting United States v.
   Ortega, 19 F.4th 831, 834 (5th Cir. 2021)). Brewster therefore cannot
   establish plain error. See United States v. Huerta, No. 19-41018, 2022 WL
   68974, at *2 (5th Cir. Jan. 6, 2022) (finding no plain error on
   inpatient/outpatient delegation because law is unsettled); United States v.
   Johnson, 850 F. App’x 279, 280 (5th Cir. 2021) (per curiam) (same).
                         B. Remaining Special Conditions
          Flores-Brewster seeks vacatur of the remaining special conditions in
   the written judgment insofar as they are discretionary, were not orally
   pronounced, and conflict with the orally pronounced conditions. “[W]here
   the oral pronouncement and written judgment conflict, the oral
   pronouncement controls.” United States v. Tanner, 984 F.3d 454, 456 (5th
   Cir. 2021) (citation omitted). “A conflict exists where the written judgment
   broadens the restrictions or requirements of supervised release from an oral
   pronouncement or imposes a more burdensome requirement.” Sealed
   Appellee v. Sealed Appellant, 937 F.3d 392, 400 (5th Cir. 2019) (cleaned up).
   If, however, “the written judgment simply clarifies an ambiguity in the oral




                                          5
Case: 20-40817         Document: 00516459723              Page: 6       Date Filed: 09/06/2022




                                          No. 20-40817

   pronouncement, we look to the sentencing court’s intent to determine the
   sentence.” Tanner, 984 F.3d at 456 (citation omitted). Intent is determined
   from “the entire record.” Ibid. (citation omitted). 2
           We consider each of the challenged special conditions in turn. 3
                         (1). Costs of Substance-Abuse Treatment.
           Our precedent forecloses Flores-Brewster’s challenge to the
   requirement that he pay the costs of substance-abuse treatment. 4 A condition
   requiring the defendant to pay for such treatment, even when first mentioned
   in the written judgment, creates at most an ambiguity that may be resolved
   by examining the record for evidence of the district court’s intent. See, e.g.,
   United States v. Vega, 332 F.3d 849, 852 (5th Cir. 2003); United States v.
   Zavala, 835 F. App’x 767, 768 (5th Cir. 2021) (per curiam). The record
   plainly manifests the district court’s intent that Flores-Brewster participate
   in drug treatment. So, no conflict exists between the written judgment and
   oral pronouncement. Vega, 332 F.3d at 852 (“As the requirement that a
   defendant bear the costs of his drug treatment is ‘clearly consistent’ with the




           2
              Diggles did not change our law on the distinction between conflicts and
   ambiguities in oral pronouncements and written judgments. See 957 F.3d at 563; see also,
   e.g., Tanner, 984 F.3d at 455–57; United States v. Madrid, 978 F.3d 201, 207 (5th Cir. 2020).
           3
             The government agrees with Flores-Brewster that the last four special conditions
   were not pronounced and conflict with the written judgment, so we should remand for the
   district court to remove them. But we are “not bound by the [g]overnment’s concession,
   and we ‘give the issue independent review.’” United States v. Castaneda, 740 F.3d 169, 171
   (5th Cir. 2013) (per curiam) (citation omitted).
           4
            Flores-Brewster does not generally challenge the requirement that he participate
   in substance-abuse treatment, only that he pay for that treatment. He also raises no
   challenge to a separate, nearly identical special condition requiring him to pay for alcohol-
   abuse treatment.




                                                6
Case: 20-40817       Document: 00516459723            Page: 7      Date Filed: 09/06/2022




                                       No. 20-40817

   court’s intent that he attend treatment, the two judgments do not conflict and
   no modification of the sentence is warranted.”). 5
              (2). Possessing Controlled Substances Without a Prescription.
          Flores-Brewster’s challenge to this condition also fails. The district
   court was not required to pronounce the condition barring him from
   possessing controlled substances without a prescription because it is covered
   by the mandatory condition “that the defendant not unlawfully possess a
   controlled substance.” 18 U.S.C. § 3583(d); see Tex. Health & Safety
   Code Ann. § 481.117 (criminalizing possession of controlled substance
   without prescription); Hernandez, 2022 WL 1224480, at *3 (finding no error
   where court included same condition in written judgment without
   pronouncement because it overlaps with section 3583(d)); cf. United States v.
   Vasquez-Puente, 922 F.3d 700, 705–06 (5th Cir. 2019) (finding no abuse of
   discretion where “no reentry” special condition duplicated mandatory
   condition that defendant not reenter country illegally). 6
              (3). Submitting to (and Paying for) Substance-Abuse Testing.
          We reject Flores-Brewster’s challenge to this condition because it
   creates no conflict with the oral pronouncement. The district court orally
   required Flores-Brewster to participate in a drug treatment program.
   Moreover, he was already required, as a mandatory condition of release, to
   submit to some drug testing. So, the drug-testing condition here does not
   conflict with the oral pronouncement of sentence. See, e.g., United States v.
   Lozano, 834 F. App’x 69, 75 (5th Cir. 2020) (per curiam) (no conflict
   between special drug-testing condition and oral pronouncement because


          5
             We therefore need not determine whether we should review this issue for plain
   error or abuse of discretion.
          6
             We therefore need not determine whether we should review this issue for plain
   error or abuse of discretion.




                                             7
Case: 20-40817         Document: 00516459723            Page: 8      Date Filed: 09/06/2022




                                         No. 20-40817

   defendant “was already obligated to participate in a drug-treatment program
   and, as a mandatory condition of release, submit to some drug testing”)
   (citing Vega, 332 F.3d at 854). 7 Nor does requiring payment for testing create
   a conflict. See ibid. (citing Vega, 332 F.3d at 852; United States v. Thomas, No.
   19-20520, 830 F. App’s 420, 423–25 (5th Cir. Oct. 8, 2020); United States v.
   Warden, 291 F.3d 363, 365 (5th Cir. 2002)). 8
               (4). Use and Possession of Alcohol and Psychoactive Substances.
           We also affirm the conditions that Brewster not possess or use alcohol
   or any psychoactive substances, including synthetic marihuana or bath salts.
   The PSR describes Brewster’s abuse of alcohol, marihuana, and cocaine. It
   also details his lengthy criminal history, including four convictions for driving
   while intoxicated and four convictions for narcotics possession. At
   sentencing, his brother testified to Brewster’s “real serious drug habit,”
   noting his drug of choice was synthetic marihuana. The record accordingly
   reflects that the special alcohol and psychoactive-substances conditions “are
   consistent with the orally-pronounced condition[s] that [Brewster] undergo
   [alcohol and] drug treatment and the district court’s intention that [he]
   receive treatment for his extensive substance abuse and alcohol issues.”
   Zavala, 835 F. App’x at 768 (affirming same alcohol and psychoactive-
   substances conditions); see also Lozano, 834 F. App’x at 75 (affirming same
   psychoactive-substances condition given “the evidence of [defendant]’s
   history of cocaine and alcohol abuse and the orally pronounced supervised
   release conditions requiring him to participate in substance- and alcohol-



           7
            Cf. United States v. Johnson, 850 F. App’x 894, 895, 896–97 (5th Cir. 2021) (per
   curiam) (finding written special drug-testing condition conflicted with oral pronouncement
   where oral pronouncement did not order participation in drug treatment program).
           8
             We therefore need not determine whether we should review this issue for plain
   error or abuse of discretion.




                                               8
Case: 20-40817       Document: 00516459723            Page: 9      Date Filed: 09/06/2022




                                       No. 20-40817

   abuse treatment programs”). Those conditions do not create a conflict with
   the orally pronounced sentence. 9
              C. Two-Level Enhancement Under U.S.S.G. § 2L1.1(b)(6)
          Finally, Flores-Brewster challenges the two-level sentencing
   enhancement under U.S.S.G. § 2L1.1(b)(6) for creating a substantial risk of
   death or serious injury to another. The district court applied this
   enhancement based on evidence—in the form of text messages a material
   witness received from the transported alien, “Cristelia”—showing aliens
   were transported in a confined compartment beneath a tractor-trailer for
   several hours without any way of communicating with the driver. Flores-
   Brewster argues the district court improperly based its findings “on
   uncorroborated double hearsay relayed by an unidentified witness.” While
   we usually review an application of the Sentencing Guidelines de novo (and
   factual findings for clear error), see Landreneau, 967 F.3d at 449, the
   government argues we should review for plain error because Flores-Brewster
   did not properly preserve this issue. We need not resolve this dispute because
   there was no error under either standard. United States v. Perryman, 965 F.3d
   424, 427 (5th Cir. 2020).
          At sentencing, a “court may consider relevant information without
   regard to its admissibility under the rules of evidence applicable at trial,
   provided that the information has sufficient indicia of reliability to support its
   probable accuracy.” U.S.S.G. § 6A1.3(a); see also United States v. Malone, 828
   F.3d 331, 337 (5th Cir. 2016) (citation omitted) (interpreting this language
   “to require that the facts used by the district court for sentencing purposes
   be reasonably reliable”). Accordingly, we have held that, “for sentencing
   purposes, even ‘uncorroborated hearsay evidence’ is sufficiently reliable.”


          9
             We therefore need not determine whether we should review this issue for plain
   error or abuse of discretion.




                                             9
Case: 20-40817     Document: 00516459723            Page: 10    Date Filed: 09/06/2022




                                     No. 20-40817

   United States v. Collins, 774 F.3d 256, 265 (5th Cir. 2014) (quoting United
   States v. West, 58 F.3d 133, 138 (5th Cir. 1995)).
          The disputed text messages relied on by the district court were
   sufficiently reliable. In them, Cristelia, an illegal alien, described to Landez-
   Mimiaga, an illegal alien and material witness, how and when aliens would be
   transported in precise detail. Moreover, Cristelia’s statements were
   corroborated by evidence from other co-conspirators that they used tractor
   trailers to transport illegal aliens in an unsafe manner. See, e.g., United States
   v. Smith, 359 F. App’x 491, 492–93 (5th Cir. 2010) (per curiam) (affirming
   enhancement based on double hearsay where defendant did not show it was
   unreliable or untrue); see also United States v. Rico, 864 F.3d 381, 386 (5th Cir.
   2017) (“Statements by coconspirators are sufficiently reliable to form the
   basis of a finding.” (citations omitted)).
          The district court did not err, clearly or otherwise, in finding these
   conditions of transport created a substantial risk of death or bodily injury. We
   consider five factors when applying § 2L1.1(b)(6): “the availability of oxygen,
   exposure to temperature extremes, the aliens’ ability to communicate with
   the driver of the vehicle, their ability to exit the vehicle quickly, and the
   danger to them if an accident occurs.” United States v. Zuniga-Amezquita,
   468 F.3d 886, 889 (5th Cir. 2006). These factors were amply met here, as the
   district court explained in detail:
          [W]e don’t have here a situation where the alien just said it was
          “awful,” we have much more than that. It is a compartment
          not intended for passenger travel, she has no real way to
          communicate should there be some emergency come up. Also,
          in the event of an accident it’s highly unlikely that anybody
          would be looking for passengers in that small compartment.
          And it is a small compartment, although we don’t have any real
          information as far as ventilation, the Court, I think, from the
          description that is given, does believe that that would be an
          issue, as well.




                                          10
Case: 20-40817     Document: 00516459723           Page: 11   Date Filed: 09/06/2022




                                    No. 20-40817

          These findings are plausible and support the enhancement. See, e.g.,
   Zuniga-Amezquita, 468 F.3d at 889 (“Transporting aliens in a manner that
   significantly hinders their ability to exit the vehicle quickly creates a
   substantial risk of death or serious bodily injury.”); United States v.
   Rodriguez-Mesa, 443 F.3d 397, 403 (5th Cir. 2006) (affirming enhancement
   where illegal alien was transported in “contorted position” where he “could
   not have easily extricated himself”); see also United States v. Johnson, 369 F.
   App’x 569, 573 (5th Cir. 2010) (per curiam) (affirming enhancement where
   illegal aliens “confined in close quarters” and “wedged into a small cabinet”
   “would face significant difficulties in attempting to exit the vehicle”).
                                        IV.
          Flores-Brewster’s sentence is AFFIRMED.




                                         11